I adhere to the views expressed in Estabrook Co. v.Industrial Acc. Com., 177 Cal. 767, [177 P. 848]. I do not, therefore, agree with that portion of the opinion of Mr. Justice Lennon discussing that case and the rule of law which it announces. I concur with what is said by Mr. Justice Lennon in reference to the jurisdiction of the state of California. I concur in that portion of his opinion in which he bases the constitutionality of the statute upon the principle announced in Estate of Johnson, supra. I agree with the majority of the court in holding that, notwithstanding the language of the statute with reference to residents, by virtue of the federal constitution a nonresident of California, if a citizen of the United States, *Page 50 
is entitled to the same remedies as a resident, and for that reason the Industrial Accident Commission had jurisdiction of the complaint of a resident of California, and would also have jurisdiction of a similar complaint by a nonresident, and that there is, therefore, no such discrimination as is prohibited by the federal constitution.